The bill was filed by the plaintiffs, as legatees under the will of Ruel Windley, against the executor and the administrator of his widow, and against other legatees, for an account and settlement of the estate. Various questions are raised by the pleadings, growing out of the construction of the will, of which the following is a copy of the material parts, viz:
Item 1. gives to his daughter Rebecca Ann Oden, a large number of negroes, (naming them); also several tracts of land, (describing them,) and many small articles.
Item 2. gives to his grand-son George C. Rispass, three several tracts of land.
Item 3. "I give and devise to my grand-son George C. Rispass, all the lands that lie," etc., describing them.
"Item 4. I give and devise to my two grand-sons, George C. Rispass, and John B. Rispass, all my river-shore lands, lying on the North side of Pamlico River, and known as the William Windley, dec'd., lands, excepting one hundred acres, which I shall lend to Ruel W. Jordan, and give to his children; and I also except one (441) hundred acres, which I shall give to my friend James Windley; and the rest of the said tract to be equally divided between them — the said George and John B. Rispass.
"Item 5. I lend to my grand-son Ruel W. Jordan, his life-time, and give and devise the same to his children, a tract of land which is excepted out of the above tract, being the house and land where he now lives, beginning," etc., (describing it,) "to have and to hold, to them and their heirs, in fee simple forever. *Page 365 
"Item 6. I give and bequeath to my grand-sons George C. Rispass, and John B. Rispass, the following property," (describing eight negroes, and a great number of articles of personal property,) "to be equally divided between them, share and share alike. I give unto George C. Rispass, negro boy Abram, son of Jack.
"Item 7. I give and devise to my grand-daughter Martha Minerva Topping, one tract of land, (describing it). I also give and bequeath to the said Martha M. Topping the following negroes, being the same that I loaned to Hannah Topping, wife of Ira Topping, in her lifetime, and now in the possession of Ira Topping; and also, I give her a negro boy Jim, son of Rose, now in my possession; I also give her two cows and calves, and give her five hundred dollars, provided there is a residue left after all the legacies are taken out, the said five hundred dollars to be kept at interest until she arrives at age," with a limitation over to Rebecca Oden and others, in case the said Martha should die "without lawful heirs of her own body."
"Item 8. I give and bequeath to my son Zachary Windley, all the negroes I formerly gave him, by deed of gift, and in advance and full share of my negroes, I intended to give him. Also I give him one dollar cash.
"Item 9. I give to my daughter Jerusha Allen all the negroes which I formerly gave by deed of gift as her full share of negroes, which was intended for her. I give her one dollar in cash.
"Item 10. I give and bequeath to my friend and relative, James Windley, for services done me by him, the following            (442) tracts of land, (describing them); I also give unto him, my friend James Windley, two hundred and fifty dollars in good negotiable notes; also I give to him two cows and calves, and ten head of sheep.
"I give unto my beloved wife, Priscilla H. Windley, two cows and calves, ten head of sheep, one mahogany table, three black walnut chairs. I lend unto my wife, Priscilla H. Windley, the following negroes, (naming them,) during her natural life or widowhood, and then to be equally divided between my legatees mentioned in this my last will and testament; and I also lend to my wife, Priscilla H. Windley, during her natural life or widowhood, my dwelling house, etc., one year's provision, etc. Now, I will and desire that all of the property of mine not disposed of in this my last will and testament, both real and personal, shall, at my death, be sold at a credit of six months, and the proceeds of the same be equally divided between all of my legatees mentioned in this my last will and testament, share and share alike; *Page 366 
and lastly, I do hereby constitute and appoint my trusty friend, Benjamin F. Eborn, and James Windley, my lawful executors."
This will was offered for probate, by the defendant James Windley, one of the executors therein named, who alone qualified, and a caveat entered in the County Court of Beaufort, upon which an issue was made up to try the validity of the same. This issue was pending in that Court from March term, 1853, until December term, 1854, when, by a verdict of a jury, it was finally established as the testator's will, and recorded as such. During the pendency of this issue, to wit, at December term, 1853, of that Court, Mrs. Priscilla Windley had her dissent to the will entered of record, and afterwards, and before the same was admitted to probate, died intestate, and defendant R. M. Spier, was appointed her administrator.
The bill is filed by Oden and wife, George C. Rispass, John B. Rispass, and Ruel W. Jordan, against James Windley, the executor, (443) who qualified, praying for an account, and for a decree for the payment of their legacies; Zachary Windley, Cannon D. Allen and wife Jerusha, Martha Topping, and R. M. Spier, the administrator of Priscilla Windley, are also made parties defendant.
The answers of the several defendants raise these questions:
1. Whether the dissent of Mrs. Windley to her husband's will, is effectual?
2. Whether Zachary Windley and Jerusha Allen take, as legatees, under the residuary clause?
3. Whether Ruel Jordan and his children are entitled to a share of the residuum? and if so, whether each one of them comes in for an equal share, or whether they take one share between them.
4. Whether the executor is entitled to commissions over and above his legacy.
5. Whether, if Jerusha Allen and Zachary Windley are entitled to come in for a share of the residuum, they must bring in the property advanced to them by deeds of gift in the testator's life-time, and confirmed to them by the will, before they can take such share.
There was replication to the answers, and the cause set down for hearing upon the bill, answers and exhibit, and sent to this Court by consent.
A widow, after the will of her husband is offered for probate, and while the proceedings are pending upon a caveat, duly *Page 367 
enters her dissent; she dies, and the will is afterwards admitted to probate; is the dissent effectual?
The object of the statute in requiring the dissent to be entered "within six months after the probate," is to prevent the confusion and inconvenience that would be caused by a dissent after the estate had been settled and the property is handed over to the respective legatees. This object is answered fully, as well by entering the dissent       (444) when the will is offered for probate, or pending the proceedings on a caveat, as after probate is made; in fact, better than if it be not entered until the six months have nearly expired. That time is allowed for her benefit; she, consequently, may waive it. We think the dissent is effectual.
The circumstance that the widow died before the probate, if it has any effect at all on the question, rather tends to show that our construction is correct; for surely, the right of the widow ought not to be made dependent upon the accident of her death during the time of a protracted litigation which the next of kin see proper to originate, by entering a caveat. To avoid this injustice, after the caveat proves to have been groundless, the probate would, if necessary, have relation back to the term at which it was offered; indeed, for many purposes, the relation back is allowed.
A widow's dissent is not to be governed by the considerations applicable to her petition for a year's provision. That is temporary; but dower, and areasonable part of the goods, are fixed rights conferred by the ancient common law, and such a construction should be given to the statute as to maintain them, and they should not be cramped by a rigid construction, and sticking to the letter, when the object of the statute as to maintain them, and they should not be cramped by a rigid construction, and sticking to the letter, when the object of the statute does not make it necessary. A widow to whom the will gives nothing, may dissent even after the six months.Miller v. Chambers. (This case is not reported, but is referred to inCraven v. Craven, 17 N.C. 338.)
2. Do Zachary Windley and Jerusha Allen, take as legatees under the residuary clauses, or are they excluded? They are certainly "legatees mentioned in the will," and are consequently entitled to take under these clauses, unless there be something to exclude them. As they fill the description, in order to their exclusion, there must be some positive words expressing an intention to that effect, i. e., "I give them one dollar each, and they are take no more of my estate." Nannock v.Horton, 7 Ves. Rep. 391. We can see nothing in the will indicating an intention to make a difference between those children who had     (445) received property by deeds of gift, and those to whom specific *Page 368 
legacies are given. The legacy of one dollar to each of these two children may as well have been inserted for the purpose of making them legatees, so as to take under the will, as for the purpose of excluding them from taking under the residuary clauses. If he had given them five hundred dollars each, it would have made the former purpose clear. The smallness of the amount prevents any satisfactory inference one way or the other. We think they are entitled to a share in the residuum.
3. What interest does Ruel Jordan and his children take under the residuary clause? A tract of land is devised to him for life, remainder to his children; it is but a single legacy, the estate being divided, and they represent and take the share of one legatee in the residuum. It is true, they are all legatees; but in the sense in which the testator uses the term, they all constitute but one in the division.
4. Is the executor entitled to commissions over and above his legacy? We think he is. There is no intimation that the legacy was given in satisfaction, or in lieu of commissions.
5. If the widow is entitled to a distributive share, must Zachary Windley and Jerusha Allen bring in their advancements before they can take any part of the residuum? We can see no ground for requiring them to bring in their advancements, as a condition precedent to taking a share in the residuum. What was given to them by deeds of gift, stands in this respect, on the same footing with what is given to the others under the will.
Per curiam.
Decree accordingly.